RENDERED: JANUARY 28, 2022; 10:00 A.M.
                              TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2020-CA-0750-MR

TIFFANY DURBIN                                                        APPELLANT


                     APPEAL FROM GRAYSON CIRCUIT COURT
v.                    HONORABLE BRUCE T. BUTLER, JUDGE
                            ACTION NO. 17-CR-00073


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND McNEILL, JUDGES.

McNEILL, JUDGE: Tiffany Durbin appeals from an order of the Grayson Circuit

Court amending its judgment to reflect that the victim suffered death, in

compliance with KRS1 439.3401(1). For the reasons below, we affirm.

                On May 9, 2017, Durbin was indicted for complicity to murder,

tampering with physical evidence, and abuse of a corpse relating to the death of her



1
    Kentucky Revised Statutes.
husband, Robert Hayes. Durbin pleaded guilty on July 22, 2019 to the amended

charge of criminal solicitation to murder, tampering with physical evidence, and

abuse of a corpse. Relevant to the appeal, the Commonwealth recommended a

sentence of 14 years for the amended charge of solicitation to murder, with parole

eligibility at 85%.

                On August 20, 2019, Durbin was sentenced pursuant to the plea

agreement and a written judgment followed. Significantly, the judgment did not

mention that Hayes, the victim, suffered death as required by KRS 439.3401(1).

Due to this omission, the Kentucky Department of Corrections assigned Durbin

parole eligibility at 20% instead of the statutorily mandated 85% for violent

offenders. Discovering the mistake, the Commonwealth moved for the trial court

to amend its judgment to reflect that Robert Hayes had died in connection with the

underlying offenses. Durbin objected, arguing that the trial court lacked

jurisdiction to amend the judgment. The trial court granted the Commonwealth’s

motion, finding the omission to be a clerical error subject to correction under RCr2

10.10. The amended judgment found “that the Defendant, Tiffany Durbin, is

guilty of Criminal Solicitation to Murder resulting in the death of Robert Hayes,

the victim.” This appeal followed. Further facts will be set forth as necessary

below.


2
    Kentucky Rules of Criminal Procedure.

                                            -2-
             Durbin argues on appeal that the trial court erred in determining the

error to be clerical rather than judicial. We disagree. “Generally speaking, a trial

court lacks power to amend a judgment ten days after the entry of that judgment.”

Winstead v. Commonwealth, 327 S.W.3d 479, 485-86 (Ky. 2010). However, an

exception exists for clerical errors. RCr 10.10 expressly permits a trial court to

correct “[c]lerical mistakes in judgments . . . arising from oversight or omission . . .

at any time on its own initiative or on the motion of any party . . . .” However,

unlike clerical errors, judicial errors are not subject to correction. Winstead, 327

S.W.3d at 487.

             [T]he question of whether an error is “judicial” or
             “clerical” turns on whether the amended judgment
             embodies the trial court’s oral judgment as expressed in
             the record. If it does, then the error is clerical in that the
             amended judgment either corrects language that is
             inconsistent with the oral judgment, or supplies language
             that was inadvertently omitted from the oral judgment.
             But if it does not, then the error must be judicial.

Id. at 486 (citation omitted). Put another way, an error is considered clerical,

rather than judicial, if it was not “‘the deliberate result of judicial reasoning and

determination[.]’” Cardwell v. Commonwealth, 12 S.W.3d 672, 674 (Ky. 2000)

(quoting Buchanan v. West Kentucky Coal Co., 218 Ky. 259, 291 S.W. 32, 35

(1927)).

             Here, the trial court’s failure to indicate in its judgment that “the

victim suffered death or serious physical injury” pursuant to KRS 439.3401(1) was

                                           -3-
a clerical error. The final judgment is inconsistent with the evidence in the record,

including the indictment, plea agreement, and the understanding of the parties,

which clearly reflects the victim of the underlying crimes suffered death. Durbin

was charged with complicity to murder and Count I of the indictment specifically

mentions “the murder of Robert Hayes.” The plea offer repeatedly reflects this

charge, as well as the fact that Durbin would have to serve 85% of her sentence

pursuant to KRS 506.170. At the time she pleaded guilty, the trial court read the

Commonwealth’s offer on the record, including the 85% parole eligibility for the

solicitation to murder charge, and Durbin acknowledged that she understood the

agreement. Durbin was certainly aware that the victim, who was her husband,

suffered death related to the underlying charges.

             Lastly, in its order amending the judgment, the trial court clarified that

the omission in the judgment of the words “involving the death of the victim” was

“an error made in reducing the oral judgment to writing” and that its intended

sentence was that Durbin receive fourteen years on the criminal solicitation to

murder charge with parole eligibility at 85%. We would also note that the error

could not be a judicial error, as argued by Durbin, because it was not “the

deliberate result of judicial reasoning and determination” as Durbin’s parole

eligibility was statutorily mandated at 85% by KRS 506.170 and KRS 439.3401.

Cardwell, 12 S.W.3d at 674.


                                         -4-
             Durbin next argues that the trial court denied her finality in its

judgment by amending the judgment more than 10 days after its entry. We again

disagree. As noted above, “RCr 10.10 expressly permits a trial court to correct a

clerical error ‘at any time on its own initiative or on the motion of any party . . . .’”

Winstead, 327 S.W.3d at 486. As we have determined the error in the judgment to

be clerical, Durbin’s argument lacks merit.

             Finally, Durbin faults the trial court for misunderstanding that KRS

439.3401 requires a judgment to explicitly designate that a victim suffered death or

serious physical injury. See Lee v. Kentucky Dep’t of Corr., 610 S.W.3d 254, 263

(Ky. 2020); Benet v. Commonwealth, 253 S.W.3d 528, 533 n.19 (Ky. 2008). In the

amended judgment the trial court erroneously states that “KRS 439.3401 does not

require the [c]ourt to include in its [j]udgment that the offense involved death or

serious physical injury to a victim.” Regardless of this misstatement of the law,

the trial court’s amended judgment complies with KRS 439.3401. Therefore, we

find this argument moot.

             For the foregoing reasons, the Grayson Circuit Court’s order

amending its Judgment and Sentence on Plea of Guilty is affirmed.



             ALL CONCUR.




                                           -5-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Kara Stinson Lewis       Daniel Cameron
LaGrange, Kentucky       Attorney General of Kentucky

                         Aspen Roberts
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -6-